



BROWN & BROWN, INC.
2019 STOCK INCENTIVE PLAN
1.    Purpose of Plan. Brown & Brown, Inc. (“Company”) has established the 2019
Stock Incentive Plan (“Plan”) to promote the success of the Company and its
shareholders by attracting and retaining Employees and Directors by
supplementing their cash compensation and providing a means for them to increase
their holdings of Shares. The opportunity so provided and the receipt of Awards
as compensation are intended to foster in participants a strong incentive to put
forth maximum effort for the continued success and growth of the Company for the
benefit of customers and stockholders, to aid in retaining individuals who put
forth such efforts, and to assist in attracting the best available individuals
in the future. Awards granted under the Plan may be Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units, and Other Stock-Based Awards. Such Awards will be
granted to certain Employees and Directors to recognize and reward outstanding
individual performance.
2.    Establishment and Amendment History. The Company’s Board of Directors
(“Board”) adopted the Plan on March 18, 2019, subject to approval by the
Company’s shareholders. The Company’s shareholders approved the Plan on May 1,
2019 (“Effective Date”).
3.    Term of Plan. The Plan will continue in effect until the tenth (10th)
anniversary of the Effective Date, unless terminated earlier by the Board in
accordance with Section 22 of the Plan.
4.    Definitions. For purposes of the Plan and any Award Agreement, the
following terms will have the following meanings:
"Award" means an Option, Stock Appreciation Right, Restricted Stock, Restricted
Stock Unit, or Other Stock-Based Award granted pursuant to the Plan.
"Award Agreement" means a written or electronic agreement between the Company
and a Grantee setting forth the terms, conditions and restrictions of an Award
granted to the Grantee.
“Board” means the Board of Directors of the Company.
“Change in Control” means the occurrence of any of the following with respect to
the Company:
(i)     the direct or indirect sale or exchange in a single or series of related
transactions by the shareholders of the Company of more than fifty percent (50%)
of the voting stock or beneficial ownership of the Company;
(ii)     consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or being converted into voting
securities of the surviving entity) at least fifty percent (50%) of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation,
provided that “surviving entity” includes, if applicable, the ultimate parent
entity that directly or indirectly has beneficial ownership of sufficient voting
securities eligible to elect a majority of the members of the board of directors
(or the analogous governing body) of the surviving entity; or




--------------------------------------------------------------------------------





(iii)     the sale, exchange, or transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company,
other than to an entity at least fifty percent (50%) of the total voting power
of which is owned, directly or indirectly, by the Company or by shareholders of
the Company in substantially the same proportions as their ownership of voting
securities of the Company immediately prior to such sale, exchange or other
transfer.
For purposes of the definition of Change in Control, indirect beneficial
ownership will include, without limitation, an interest resulting from ownership
of the voting stock of one or more corporations which, as a result of the
applicable transaction, own the Company or the surviving entity or the
corporation or corporations to which the assets of the Company were transferred,
as the case may be, either directly or through one or more subsidiary
corporations. The Committee will have the authority to determine whether
multiple sales or exchanges or transfers of the voting stock of the Company or
assets of the Company are related, and its determination will be final, binding
and conclusive. Notwithstanding this definition of Change in Control, if it is
determined that an outstanding Award is subject to the requirements of Section
409A of the Code and the Change in Control is a “payment event” under Section
409A of the Code for such Award, the Company will not be deemed to have
undergone a Change in Control unless the Company is deemed to have undergone a
“change in control event” pursuant to the definition of such term in Section
409A of the Code.
“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
interpretations, rulings, and regulations promulgated thereunder.
“Committee” means the Compensation Committee of the Board or such other
committee of the Board duly appointed to administer the Plan, and being composed
and having such powers as are specified in the Plan or by the Board as generally
provided for in the Plan. The composition of the Committee will at all times
comply with the requirements of Rule 16b-3 under the Exchange Act, and all
members of the Committee will be “non-employee directors” as defined by Rule
16b-3.
“Company” means Brown & Brown, Inc., a Florida corporation, or any successor
corporation thereto.
“Constructive Termination” means any one or more of the following:
(i)    without the Grantee’s express written consent, the assignment to the
Grantee of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Change in Control;
(ii)    without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior to the date of a Change in Control, or the imposition of travel
requirements substantially more demanding of the Grantee than such travel
requirements existing immediately prior to the date of a Change in Control;
(iii)    any failure by the Company to pay, or any material reduction by the
Company of, (A) the Grantee’s base salary in effect immediately prior to the
date of the Change in Control (unless reductions comparable in amount an
duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to the Grantee’s),
or (B) the Grantee’s bonus compensation, if any, in effect immediately prior to
the date of the Change in Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or


2

--------------------------------------------------------------------------------





(iv)    any failure by the Company to (A) continue to provide the Grantee with
the opportunity to participate, on terms no less favorable than those in effect
for the benefit of any employee group which customarily includes a person
holding the employment position or a comparable position with Company then held
by the Grantee, in any benefit or compensation plans and programs, including,
but not limited to, the Company’s life, disability, health, dental, medial,
savings, profit sharing, stock purchase and retirement plans, if any, in which
the Grantee was participating immediately prior to the date of the Change in
Control, or their equivalent, or (B) provide the Grantee with all other fringe
benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Grantee.
“Date of Grant” means the date as of which the Committee grants an Award. If the
Committee contemplates an immediate grant to a Grantee, the Date of Grant will
be the date of the Committee’s action. If the Committee contemplates a date on
which the grant is to be made other than the date of the Committee’s action, the
Date of Grant will be the date so contemplated and set forth in or determinable
from the records of action of the Committee; provided, however, that the Date of
Grant will not precede the date of the Committee’s action.
"Director means a member of the Board.
“Disability” means, with respect to a particular Grantee, that he or she is
entitled to receive benefits under the long-term disability plan of the Company
or a Subsidiary, as applicable, or, in the absence of such a plan, the complete
and permanent inability by reason of illness or accident to perform the duties
of the person’s occupation at the time when such disability commenced, or, if
the Grantee was retired when such disability commenced, the inability to engage
in any substantial gainful activity, in either case as determined by the
Committee based upon medical evidence acceptable to it.
“Dividend Equivalent” means, with respect to a Restricted Stock Unit or an Other
Stock-Based Award that is a Full Value Award, a right to receive a payment equal
to the amount of cash dividends and value of other distributions that would have
been payable on Shares subject to an Award during a period of time had such
Shares been issued to the Grantee during such period of time.
“Employee” means any person treated as an employee (including an officer or a
Director who is also treated as an employee) in the records of the Company or
its Subsidiaries.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
all rules and regulations promulgated thereunder.
“Fair Market Value” means, as of any date, the closing price of the Stock on the
New York Stock Exchange, Inc. (as published by The Wall Street Journal, if
published) on the day before such date, or if the Stock was not traded on such
day, on the next preceding day on which the Stock was traded.
“Full Value Award” means any Award other than an Option, a Stock Appreciation
Right, or any other Award for which the Grantee pays (or the value or amount
payable under the Award is reduced by) an amount less than the Fair Market Value
of the Shares, determined as of the Date of Grant.
"Grantee" means a person who has been granted one or more Awards under this
Plan.
“Incentive Stock Option” means an Option that is intended to be and is
specifically designated as an “incentive stock option” within the meaning of
Section 422 of the Code.
“Nonqualified Stock Option” means an Option that is not an Incentive Stock
Option.


3

--------------------------------------------------------------------------------





“Option” means an Award of a right to purchase Shares that is granted pursuant
to Section 10 of the Plan. An Option may be either an Incentive Stock Option or
a Nonqualified Stock Option.
“Other Stock-Based Award” means an Award granted pursuant to Section 14 of the
Plan.
“Performance-Based Award” means an Award with respect to which the amount,
awarding, vesting, or settlement is contingent on the achievement of specific
Performance Goals during a Performance Period, determined using a specific
Performance Measure, all as specified in the related Award Agreement.
Performance-Based Awards may be granted in the form of Options, SARs, Restricted
Stock, Restricted Stock Units, and/or Other Stock-Based Awards. 
“Performance Goal(s)” mean, with respect to a Performance-Based Award, one or
more targets, goals or levels of attainment selected by the Committee required
to be achieved in terms of the specified Performance Measure during the
specified Performance Period. 
“Performance Measure” means, with respect to a Performance-Based Award, one or
more of the criteria selected by the Committee for the purpose of establishing,
and measuring attainment of, Performance Goals for a Performance Period in
respect of such Award, as provided in the applicable Award Agreement. For
purposes of clarity, the Committee may establish Performance Measures that are
measured on an absolute or relative basis and are related to the performance of
the Company, a Subsidiary, the Grantee, the division, department, or function
within the Company or Subsidiary in which the Grantee is employed, a region, a
product-line, or any other manner that it determines appropriate in its
discretion. 
“Performance Period” means, with respect to a Performance-Based Award, the one
or more periods of time, which may be of varying and overlapping durations, as
the Committee may select during which the attainment of one or more Performance
Goals will be measured.
“Prior Plan” means each of the Company’s Performance Stock Plan and 2010 Stock
Incentive Plan.
“Restricted Stock” means an Award of Shares issued pursuant to Section 12 of the
Plan with a restriction on transferability, risk of forfeiture, or such other
restrictions or conditions as the Committee, in its discretion may impose, which
restrictions generally will expire on a specified date, upon the occurrence of a
specified event, and/or on an accelerated basis under certain circumstances, as
specified in the Plan and set forth in the related Award Agreement.
“Restricted Stock Unit” or “RSU” means an Award of an unsecured and unfunded
promise to deliver Shares or value equal to such Shares in the future pursuant
to Section 13 of the Plan, the terms and conditions of which will be specified
in the related Award Agreement.
“Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from time to
time, or any successor rule or regulation.
“Section 162(m) Grandfathered Award” means an Award that is intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code and that is eligible for transition relief from the
changes to Section 162(m) provided under the Tax Cuts and Jobs Act.
“Share” means a share of the Company’s common stock, $.10 par value, as adjusted
from time to time in accordance with Section 7 of the Plan.


4

--------------------------------------------------------------------------------





"Stock Appreciation Right" or "SAR" means an Award granted pursuant to
Section 11 of the Plan that entitles a Grantee to receive, in the form of a cash
payment or Shares (as specified by the Committee), an amount equal to the excess
of the Fair Market Value of a specified number of Shares at the date of exercise
over an exercise price established by the Committee on the Date of Grant.
“Subsidiary” means any present or future “subsidiary corporation” of the
Company, as defined in Section 424(f) of the Code.
“Ten Percent Owner Grantee” means a Grantee who, at the time an Option is
granted to the Grantee, owns stock constituting more than ten percent (10%) of
the total combined voting power of all classes of stock of Company within the
meaning of Section 422(b)(6) of the Code. For the purpose of determining under
any provision of this Plan whether a Grantee owns stock possessing more than ten
percent of the total combined voting power of all classes of stock of the
Company, attribution rules contained in Section 424(d) of the Code will apply.
“Termination After Change in Control” means either of the following events
occurring after a Change in Control:
(i)    termination by the Company of the Grantee’s employment or service with
Company, within twelve (12) months following a Change in Control, for any reason
other than Termination for Cause; or
(ii)    upon Grantee’s Constructive Termination, the Grantee’s resignation from
employment or service with the Company within twelve (12) months following the
Transfer of Control.
Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control will not include any termination of the Grantee’s employment or
service with the Company which: (A) is a Termination for Cause; (B) is a result
of the Grantee’s death or Disability; (C) is a result of the Grantee’s voluntary
termination of employment or service other than upon Constructive Termination;
or (D) occurs prior to the effectiveness of a Change in Control.
“Termination for Cause” means termination by the Company of the Grantee’s
employment or service with the Company for any of the following reasons: (i)
theft, dishonesty, or falsification of any employment or Company records; (ii)
improper use or disclosure of the Company’s confidential or proprietary
information; (iii) the Grantee’s failure or inability to perform any reasonable
assigned duties after written notice from the Company of, and a reasonable
opportunity to cure, such continued failure or inability; (iv) any material
breach by the Grantee of any employment agreement between the Grantee and
Company, which breach is not cured pursuant to the terms of such agreement; or
(v) the Grantee’s conviction of any criminal act which, in the Company’s sole
discretion, impairs Grantee’s ability to perform his or her duties with Company.
Termination for Cause pursuant to the foregoing will be determined in the sole
but reasonably exercised discretion of the Company.
5.    Administration.
(a)    The Plan will be administered by the Committee. All questions of
interpretation of the Plan or of any Award will be determined by the Committee,
and such determination will be final and binding upon all persons having an
interest in the Plan or such Award. The Committee will have full power and
authority with respect to the Plan, except those specifically reserved to the
Board or otherwise delegated pursuant to Section 5(b) of the Plan, and subject
at all times to the terms of the Plan and any applicable limitations imposed by
law. In addition to any other powers set forth in the Plan and subject to the
provisions of the Plan, including without limitation Section 5(b) of the Plan,
the Committee will have the full and final power and authority, in its
discretion:


5

--------------------------------------------------------------------------------





(i)     to grant Awards, and to determine the persons to whom, and the time or
times at which, Awards will be granted and the types and amounts of such Awards,
which determination need not be uniform among persons similarly situated and may
be made selectively among Employees and Directors;
(ii)     to designate Options as Incentive Stock Options or Nonqualified Stock
Options;
(iii)     to determine the original or amended terms, conditions and
restrictions applicable (which need not be identical) to each Award, including,
without limitation, (A) the exercise price of an Option or SAR, (B) the method
of payment for Shares purchased upon the exercise of an Option, (C) the method
for satisfaction of any tax withholding obligations arising in connection with
an Award, including by the withholding or delivery of Shares, (D) the terms and
conditions of Awards, including without limitation the timing and other terms
and conditions of the effectiveness, awarding, vesting, exercisability,
acceleration, deferral, and settlement, as applicable, of Awards, (E) the time
of the expiration of an Award, (F) the effect of the Grantee’s termination of
employment or service with the Company on any of the foregoing, and (G) all
other terms, conditions and restrictions applicable to an Award or such Shares
not inconsistent with the terms of the Plan;
(iv)     to approve one or more forms of Award Agreement;
(v)     to establish guidelines, criteria, and overall numbers of and limits of
Awards;
(vi)     to prescribe, amend, or rescind rules, guidelines and policies relating
to the Plan, or to adopt supplements to, or alternative versions of, the Plan,
including, without limitation, as the Committee deems necessary or desirable to
comply with the laws of, or to accommodate the tax policy or custom of, foreign
jurisdictions whose citizens may be granted Awards;
(vii)     to correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable for the administration and operation of the
Plan and Awards;
(viii)     to establish Performance Goals, Performance Measures, and Performance
Periods;
(ix)     to establish procedural requirements for Performance-Based Awards,
including without limitation certification or other determination that
Performance Goals have been met;
(x)     to construe and interpret the Plan and any Award and make any
determination of fact incident to the administration of the Plan; and
(xi)     to modify or amend each Award, provided however that the Committee may
not modify or amend any outstanding Option or SAR so as to specify a lower
exercise price, or accept the surrender of an outstanding Option or SAR and
authorize the granting of a new Option or SAR with a lower exercise price in
substitution for such surrendered Option or SAR, or buy out, for a payment in
cash or shares of Stock, an outstanding Option or SAR.
(b)    Delegation to Chief Executive Officer. To the extent permitted by
applicable law, the Board may, in its discretion, delegate to the Company’s
Chief Executive Officer the power and authority to grant Awards to individuals
other than (i) Employees who are or may become, upon hiring, subject to Section
16 of the Exchange Act, and (ii) Directors. Any delegation hereunder will be in
writing and will be subject to the restrictions and limitations that the Board
specifies in writing at the time of such delegation, which must include a
limitation on the total number of Shares that may be subject to Awards granted
by the Chief Executive Officer pursuant to such delegation. The Board’s
delegation of authority to the Chief Executive Officer may be revoked or
modified by the Board at any time.


6

--------------------------------------------------------------------------------





6.    Shares Subject to Plan.
(a)    Subject to adjustment as provided in Section 7 of the Plan and this
Section 6, the aggregate number of Shares that are authorized to be issued under
the Plan is 9,241,372, which consists of (i) the 6,957,897 Shares that were
authorized to be issued under the Company’s 2010 Stock Incentive Plan and that
were not subject to awards granted under the Company’s 2010 Stock Incentive Plan
and outstanding as of the Effective Date, plus (ii) an additional 2,283,475
Shares.
(b)    If any portion of an outstanding Award for any reason expires or is
terminated or canceled or forfeited, the Shares allocable to the expired,
terminated, canceled, or forfeited portion of such Award will again be available
for issuance under the Plan.
(c)    If any portion of an outstanding award that was granted prior to the
Effective Date under a Prior Plan for any reason expires or is terminated or
canceled or forfeited on or after the Effective Date, the Shares allocable to
the expired, terminated, canceled, or forfeited portion of such Prior Plan award
will be available for issuance under the Plan. Notwithstanding this Section
6(c), the provisions of the Plan will have no effect on awards granted pursuant
to the Prior Plans, including without limitation Section 162(m) Grandfathered
Awards, which will continue to be governed by the terms and provisions of the
agreements and the plan documents governing such grants, as applicable.
(d)    All of the shares of Stock available for Awards under the Plan will be
available for issuance pursuant to the exercise of Incentive Stock Options
granted under the Plan.
(e)    With respect to Stock Appreciation Rights, if the payment upon exercise
of a SAR is in the form of Shares, the Shares subject to the SAR will be counted
against the available Shares as one Share for every Share subject to the SAR,
regardless of the number of Shares used to settle the SAR upon exercise.
Similarly, in the event that any Option or other Award is exercised through the
tendering of Shares or by the withholding of Shares by the Company, or
withholding tax liabilities arising from such Option or other Award are
satisfied by the tendering of Shares or by the withholding of Shares by the
Company, the Shares subject to such Option or other Award will be counted
against the available Shares as one Share for every Share subject to the Option
or other Award, regardless of the number of Shares issued upon exercise of the
Option or other Award. In the event that (i) any Option or other Award granted
under the Plan or any other plan maintained by the Company is exercised through
the tendering of Shares or by the withholding of Shares by the Company, or (ii)
withholding tax liabilities arising from such Options or Awards are satisfied by
the tendering of Shares or by the withholding of Shares by the Company, or (iii)
Shares are repurchased by the Company using Option exercise proceeds, then the
Shares so tendered or withheld or repurchased will not again be available for
issuance under the Plan. Awards made in connection with the assumption of, or
substitution for, outstanding awards previously granted to individuals who
become Employees of the Company or a Subsidiary as a result of any merger,
consolidation, acquisition of property or stock, or reorganization, will not
count against the limitations set forth in this Section 6.
(f)    The Shares issued by the Company under this Plan may be, at the Company’s
option, evidenced by a Share certificate delivered to the Grantee, or other
physical or electronic evidence of Share ownership, including, without
limitation, deposit of Shares into a stock brokerage account maintained for the
Grantee or credit to a book-entry account for the benefit of the Grantee
maintained by the Company’s stock transfer agent or its designee.
7.     Adjustments for Changes in Capital Structure. In the event of any stock
dividend, stock split, reverse stock split, recapitalization, combination,
reclassification or similar event or change in the capital structure of the
Company, the Board will make appropriate adjustments in (a) the number and class
of Shares available for issuance under the Plan as set forth in Section 6 of the
Plan, (b) the number and class of Shares subject to any outstanding Awards, (c)
the per Share exercise price of any outstanding Option or SAR, (d) the
limitations set forth in Section 9, and (e) any other term or condition of any


7

--------------------------------------------------------------------------------





outstanding Award affected by any such change. Notwithstanding the foregoing,
any fractional share resulting from an adjustment pursuant to this Section 7
will be rounded down to the nearest whole number, and in no event may the
exercise price be decreased to any amount less than the par value, if any, of
the stock subject to an Option or SAR. Adjustments pursuant to this Section 7
will be made in accordance with the rules and regulations of Section 409A of the
Code, and no such adjustment will be authorized to the extent that such
adjustment would cause the Plan to violate Section 422(b)(1) of the Code.
Notwithstanding the foregoing, any adjustments made pursuant to this Section 7
that are considered “deferred compensation” under Section 409A of the Code will
be made in compliance with the requirements of Section 409A of the Code and any
adjustments that are not considered “deferred compensation” subject to
Section 409A of the Code will be made in such manner as to ensure that after
such adjustment, the Awards either continue not to be subject to Section 409A of
the Code or comply with the requirements of Section 409A of the Code. The
adjustments determined by the Board pursuant to this Section 7 will be final,
binding and conclusive.
8.    Eligibility. Awards may be granted only to Employees and Directors, as
designated by the Committee in its discretion. Only Employees will be eligible
to receive grants of Incentive Stock Options. The Committee’s designation of a
person as a Grantee in any year does not require the Committee to designate that
person to receive an Award under the Plan in any other year or, if so
designated, to receive the same Award as any other Grantee in any year. The
Committee may consider such factors as it deems pertinent in selecting Grantees
and in determining the amount of their respective Awards, including, but without
being limited to: (a) the financial condition of the Company or a Subsidiary;
(b) expected profits for the current or future years; (c) the contributions of a
prospective participant to the profitability and success of the Company or a
Subsidiary; and (d) the adequacy of the prospective participant’s other
compensation. The Committee, in its discretion, may grant Awards to a Grantee
under this Plan, even though stock, stock options, stock appreciation rights,
and other benefits previously were granted to him or her under this or another
plan of the Company or a Subsidiary, whether or not the previously granted
benefits have been exercised, but the Grantee may hold such Awards only on the
terms and subject to the restrictions hereafter set forth. A person who has
participated in another benefit plan of the Company or a Subsidiary may also
participate in this Plan.
9.    Limitations        
(a)     Fair Market Value Limitation on Incentive Stock Options. To the extent
that the aggregate Fair Market Value of stock with respect to which Options
designated as Incentive Stock Options are exercisable by a Grantee for the first
time during any calendar year (under all stock option plans of the Company,
including this Plan) exceeds One Hundred Thousand Dollars ($100,000), that
portion of such Options which exceeds such amount will be treated as
Nonqualified Stock Options. For purposes of this Section 9(b), Options
designated as Incentive Stock Options will be taken into account in the order in
which they were granted, and the Fair Market Value of Stock will be determined
as of the time the Option with respect to such Stock is granted. If the Code is
amended to provide for a different limitation from that set forth in this
Section 9(b), such different limitation will be deemed incorporated herein,
effective as of the date of and with respect to such Options as required or
permitted by, such amendment to the Code. If an Option is treated as an
Incentive Stock Option in part and as a Nonqualified Stock Option in part by
reason of the limitation set forth in this Section 9(b), the Grantee may
designate which portion of such Option the Grantee is exercising and may request
that separate stock certificates (or other applicable evidence of Stock
ownership, in accordance with Section 6(e) of the Plan) representing each such
portion be issued upon the exercise of the Option. In the absence of such
designation, the Grantee will be deemed to have exercised the Incentive Stock
Option portion of the Option first.


8

--------------------------------------------------------------------------------





(b)     Limitation on Maximum Value. The Committee may establish, at the Date of
Grant, terms and conditions regarding any Award that limit the maximum value
that a Grantee may realize upon the exercise or vesting of such Award.
(c)    Minimum Vesting Requirement. Except with respect to a maximum of five
percent (5%) of the Shares that are authorized to be issued under the Plan, as
may be adjusted pursuant to Section 7 of the Plan, and except for the death or
Disability of the Grantee, or a Termination After Change in Control, no Award
will provide for vesting that is any more rapid than vesting on the one (1) year
anniversary of the Date of Grant.
10.    Options.
(a)    In General. The Committee may grant Options to Employee and Directors.
Options may be Incentive Stock Options or Nonqualified Stock Options. Only
Employees will be eligible to receive grants of Incentive Stock Options. The
Committee will determine, in its discretion, the Employees and Directors to whom
Options will be granted, the timing of the grants of such Awards, and the number
of Shares subject to each Option. All Options will be subject to the terms and
conditions of the Plan and may contain such additional terms and conditions, not
inconsistent with the express provisions of the Plan, as the Committee
determines in its discretion. Options may be granted in addition to, in tandem
with, or independent of other Awards under the Plan.
(b)     Exercise Price. The per Share exercise price of each Option will be
determined by the Committee on the Date of Grant, but in no event will the per
share exercise price of any Option be less than one hundred percent (100%) of
the Fair Market Value of the Share on the Date of Grant, and in no event will
the per Share exercise price of any Incentive Stock Option granted to any
Grantee who, on the Date of Grant, owns more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or any Subsidiary,
be less than one hundred and ten percent (110%) of the Fair Market Value of the
Share on the Date of Grant. 
(c)    Term. The term of each Option will be fixed by the Committee on the Date
of Grant, provided that the term will not exceed ten (10) years from the Date of
Grant, and the term of an Incentive Stock Option granted to any Grantee who on
the Date of Grant, owns more than ten percent (10%) of the total combined voting
power of all classes of stock of the Company or any Subsidiary, will not exceed
five (5) years from the Date of Grant. 
(d)    Exercisability. An Option will be exercisable at such time or times and
subject to such terms and conditions as determined by the Committee on the Date
of Grant. No Option may be exercised unless the Grantee is at the time of
exercise an Employee or Director and has been continuously an Employee or
Director since the Date of Grant, except that the Committee may permit the
exercise of any Option for any period following the Participant’s termination of
employment or directorship not in excess of the original term of the Option on
such terms and conditions as the Committee deems appropriate and specified in
the related Award Agreement. 
(e)    Method of Exercise. A Grantee may exercise an Option, in whole or in
part, by giving notice of exercise to the Company, in such form(s) as may be
established by the Company, specifying the number of Shares to be purchased.
Such notice will be accompanied by payment in full of the exercise price, plus
any required withholding taxes, by any combination of the following methods of
exercise as may be permitted by the Committee in its discretion and specified in
the applicable Award Agreement: 


9

--------------------------------------------------------------------------------





(i)     cash; 
(ii)    by surrender to the Company (either by actual delivery or attestation to
the ownership) of Shares with an aggregate Fair Market Value on the date of
exercise that is equal to or less than the aggregate exercise price and payment
of cash to the extent of any remaining balance of the aggregate exercise price; 
(iii)    by a net exercise arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the largest whole number of Shares
with an aggregate Fair Market Value on the date of exercise that is equal to or
less than the aggregate exercise price and will receive cash from the Grantee to
the extent of any remaining balance of the aggregate exercise price; 
(iv)    by delivery of irrevocable instructions to a broker designated by the
Committee to deliver promptly to the Company an amount equal to the aggregate
exercise price for the Shares of Common Stock being purchased, along with any
applicable tax withholdings, subject to applicable law (“broker-assisted
exercise”); or
(v)    by such other consideration as may be approved by the Committee from time
to time to the extent permitted by applicable law. 
(f)    Termination of Service. The effect of a Grantee’s Termination of Service
on his or her outstanding Option(s) will be set forth in the applicable Award
Agreement(s).
11.    Stock Appreciation Rights (SARs).
(a)     In General. The Committee may grant SARs to Employees and Directors. All
SARs will be subject to the terms and conditions of the Plan and may contain
such additional terms and conditions, not inconsistent with the express
provisions of the Plan, as the Committee determines in its discretion. The
Committee will determine, in its discretion, the Employees and Directors to whom
SARs will be granted, the timing of such grants, and the number of shares
subject to each SAR. SARs may be granted in addition to, in tandem with, or
independent of other Awards under the Plan. 
(b)     Exercise Price. The per Share exercise price of each SAR granted under
the Plan will be determined by the Committee on the Date of Grant, but in no
event will the per Share exercise price of any SAR be less than one hundred
percent (100%) of the Fair Market Value of the Share on the Date of Grant. 
(c)     Term. The term of each SAR will be fixed by the Committee on the Date of
Grant, provided that the term will not exceed ten (10) years from the Date of
Grant. 
(d)     Exercisability. A SAR will be exercisable at such time or times and
subject to such terms and conditions as determined by the Committee in its
discretion at the Date of Grant. No SAR may be exercised unless the holder of
the SAR is at the time of such exercise an Employee or Director and has been
continuously an Employee or Director since the date such SAR was granted, except
that the Committee may permit the exercise of any SAR for any period following
the Participant’s termination of employment or directorship not in excess of the
original term of the SAR on such terms and conditions as the Committee deems
appropriate and specified in the applicable Award Agreement. 
(d)     Form of Settlement. A SAR may be settled in the form of Shares or in
cash, as may be established by the Committee in its discretion and specified in
the related Award Agreement. 
(e)    Termination of Service. The effect of a Grantee’s Termination of Service
on his or her outstanding SAR(s) will be set forth in the applicable Award
Agreement(s).


10

--------------------------------------------------------------------------------





12.    Restricted Stock.
(a)    In General. Subject to the terms and conditions of the Plan, the
Committee may grant Restricted Stock to Employees or Directors from time to
time. Shares of Restricted Stock are actual Shares issued to a Grantee and may
be awarded either alone or in addition to other Awards. The Committee will
determine, in its discretion, the Employees and Directors to whom Restricted
Stock will be granted, the timing of such grants, and the number of shares
subject to each Award of Restricted Stock. Restricted Stock may be granted in
addition to, in tandem with, or independent of other Awards under the Plan.
(b)    Terms and Conditions. Each Award of Restricted Stock will be evidenced by
an Award Agreement that will set forth (i) the conditions, if any, that must be
timely satisfied before the Award will be effective, and the conditions, if any,
that must be timely satisfied before the Award will be vested, (ii) the
conditions, if any, under which the Grantee’s interest in the related Shares
will be forfeited, and (iii) and any other terms and conditions of the Award.
Any such conditions for effectiveness or vesting will be determined on the Date
of Grant, and may be based upon the passage of time and continued service by the
Grantee, or the achievement of specified performance objectives, or both
time-based and performance-based conditions. The conditions for effectiveness or
vesting and the other provisions of Awards of Restricted Stock are not required
to be the same with respect to each Grantee. For the avoidance of doubt, the
Committee may grant Restricted Stock without any conditions for effectiveness or
vesting.
(c)    Dividends, Voting, and Other Ownership Rights. Unless otherwise provided
by the Committee in the Award Agreement, an Award of Restricted Stock will
entitle the Grantee to dividend, voting, and other ownership rights during the
period for which the Share(s) remain subject to forfeiture and/or other
conditions, provided, however, that in the case of an Award of Restricted Stock
that is conditioned on the attainment of performance goals, the Grantee will not
receive payment of any dividends unless and not earlier than such time as the
Restricted Stock becomes earned or awarded based on the attainment of the
performance goals.
(d)    Termination of Service. The effect of a Grantee’s Termination of Service
on his or her outstanding Award(s) of Restricted Stock will be set forth in the
applicable Award Agreement(s).
13.    Restricted Stock Units (RSUs).
(a)    In General. Subject to the terms and conditions of the Plan, the
Committee may grant RSUs to Employees or Directors from time to time. RSUs are
Awards denominated in Shares that will be settled, subject to the terms and
conditions of the RSUs, in a specified number of Shares or an amount of cash
equal to the Fair Market Value of a specified number of Shares. The Committee
will determine, in its discretion, the Employees and Directors to whom RSUs will
be granted, the timing of such grants, and the number of shares subject to each
Award of RSUs. RSUs may be granted in addition to, in tandem with, or
independent of other Awards under the Plan.
(b)    Terms and Conditions. Each Award of RSUs will be evidenced by an Award
Agreement that will set forth (i) the conditions, if any, that must be timely
satisfied before the Award will be effective, and the conditions, if any, that
must be timely satisfied before the Award will be vested, (ii) the conditions,
if any, under which the Grantee’s interest in the RSUs will be forfeited, and
(iii) and any other terms and conditions of the Award. Any such conditions for
effectiveness or vesting will be determined on the Date of Grant, and may be
based upon the passage of time and continued service by the Grantee, or the
achievement of specified performance objectives, or both time-based and
performance-based conditions. The conditions for effectiveness or vesting and
the other provisions of RSUs are not required to be the same with respect to
each Grantee. For the avoidance of doubt, the Committee may grant RSUs without
any conditions for effectiveness or vesting.


11

--------------------------------------------------------------------------------





(c)    Dividends, Voting, and Other Ownership Rights. Unless otherwise provided
by the Committee in the Award Agreement, a Grantee will not have any rights as a
shareholder with respect to Shares underlying an Award of RSUs until such time,
if any, as the RSUs are settled and the underlying Shares are actually issued to
the Grantee. The Committee may provide in the Award Agreement for the payment of
Dividend Equivalents (as defined below) to the Grantee at such times as paid to
shareholders generally or at the time of vesting or other payout of the RSUs,
provided, however, that in the case of such an Award that is conditioned on the
attainment of performance goals, the Grantee will not receive payment of any
Dividend Equivalents unless and not earlier than such time as the RSUs become
earned or awarded based on the attainment of the performance goals, and provided
further, that if the payment or crediting of Dividend Equivalents is in respect
of an Award that is subject to Section 409A of the Code, then the payment or
crediting of such dividends or Dividend Equivalents will conform to the
requirements of Section 409A of the Code.
(d)    Deferral of Receipt of Payment. The Committee may permit or require a
Grantee to defer receipt of the delivery of Shares that would otherwise be due
by virtue of the grant of or the lapse or waiver of restrictions with respect to
RSUs. If any such deferral is required or permitted, the Committee will
establish such rules and procedures for such deferral, including rules and
procedures implemented pursuant to Section 28 of the Plan for compliance with
Section 409A of the Code.
(e)    Termination of Service. The effect of a Grantee’s Termination of Service
on his or her outstanding RSU(s) will be set forth in the applicable Award
Agreement(s).
14.    Other Stock-Based Awards. The Committee may grant Share-based or
Share-related awards not otherwise described in Sections 10, 11, 12, or 13 of
the Plan to Employees and Directors in such amounts and subject to such terms
and conditions consistent with the terms of this Plan as the Committee
determines. Without limiting the generality of the preceding sentence, each such
Other Stock-Based Award may: (a) involve the transfer of actual Shares to
Grantees, either on the Date of Grant or later, or payment in cash or otherwise
of amounts based on the value of Shares; (b) be subject to performance-based
and/or service-based conditions; (c) be in the form of phantom stock, restricted
stock, restricted stock units, performance shares, deferred share units, or
share-denominated performance units, or other awards denominated in, or with a
value determined by reference to, a number of Shares that is specified on the
Date of Grant; and (d) be designed to comply with applicable laws of
jurisdictions other than the United States.
15.    Performance-Based Awards.
(a)    In General. The Committee may grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, and Other Stock-Based Awards that are
Performance-Based Awards. On the Date of Grant of each Performance-Based Award,
the Committee will establish the Performance Period, the Performance Measure(s),
and the Performance Goals in respect of such Performance-Based Awards. Each
Performance-Based Award will provide that, in order for the Award to be earned
or awarded or for the Grantee to receive all or a portion of the Shares or cash
subject to such Performance-Based Award, certain Performance Goals must be
attained over a designated Performance Period, with attainment of the
Performance Goals determined using specific Performance Measures. The
Performance Goals and Performance Period will be established by the Committee in
its discretion.
(b)    Performance Measures. The Performance Measure will be based on one or
more of the following criteria: stock price; market share; sales; earnings per
share, core earnings per share or variations thereof; return on equity; costs;
revenue; cash to cash cycle; days payables outstanding; days of supply; days
sales outstanding; cash flow; operating income; profit after tax; profit before
tax; return on assets; return on sales; inventory turns; invested capital; net
operating profit after tax; return on invested capital; total shareholder
return; earnings; return on equity or average shareowners’ equity; total
shareowner return; return on capital; return on investment; income or net
income; operating income


12

--------------------------------------------------------------------------------





or net operating income; operating profit or net operating profit; operating
margin; return on operating revenue; contract awards or backlog; overhead or
other expense reduction; growth in shareowner value relative to the moving
average of the S&P 500 Index or a peer group index; credit rating; strategic
plan development and implementation; net cash provided by operating activities;
gross margin; economic value added; customer satisfaction; financial return
ratios; market performance; or any other performance criteria.
(c)    Adjustments and Procedure. The Committee may adjust Performance Goals and
the related level of achievement if the Committee determines in its discretion
that events or transactions that are unusual in nature or infrequently occurring
have occurred after the Date of Grant that are unrelated to the performance of
the Grantee and result in distortion of the performance targets or the related
level of achievement. The Committee may provide in the applicable Award
Agreement additional rules and procedures relating to the Committee’s ability to
adjust aspects of a Performance-Based Award, the Committee’s ability to increase
or decrease the amount of compensation provided by a Performance-Based Award,
and the Committee’s certification or other determination of the extent to which
Performance Goals have or have not been attained.
16.    Change in Control. Subject to the requirements of Section 409A of the
Code and any additional conditions set forth in the applicable Award Agreements,
if a Grantee experiences a Termination After Change in Control:
(a)    each of the Grantee’s outstanding Awards that is subject to a time-based
vesting schedule will become fully vested and nonforfeitable as of the date of
such Termination After Change in Control; and
(b)    each of the Grantee’s outstanding Awards that is a Performance-Based
Award will become fully vested and nonforfeitable as of the date of such
Termination After Change in Control based on the greater of (i) the target level
of achievement of the Performance Goals(s) applicable to the Award, or (ii) the
actual level of achievement of the Performance Goal(s) applicable to the Award
from the first day of the Performance Period to the date on which the Change in
Control occurs.
17.    Nontransferability of Awards.
(a)     In General. Unless the Committee, in its discretion, determines
otherwise at the time an Award is granted, neither an Award nor the Shares
subject to an Award nor any interest or right therein or part thereof will be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means, whether such disposition is
voluntary or involuntary or by operation of law, by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy)
and any attempted disposition thereof will be null and void and of no effect;
provided, however, that this Section 17 will not prevent transfers by will or by
the applicable laws of descent and distribution or by a beneficiary designation
in accordance with Section 17(b) below. An Option or SAR may be exercised during
the Grantee’s lifetime only by the Grantee or, if permissible under applicable
law, by the Grantee’s guardian or legal representative.
(b)    Authorized Transfers. To the extent the Committee authorizes the
transferability of an Award, in no event will any transfer be made to any person
or persons other than such Grantee’s spouse, children or grandchildren, or a
trust for the exclusive benefit of one or more such persons, which transfer must
be made as a gift and without any consideration. All other transfers and
any re-transfer by any permitted transferee are prohibited and any such
purported transfer will be null and void. Each Award that becomes the subject of
permitted transfer (and the Grantee to whom it was granted by the Company) will
continue to be subject to the same terms and conditions as were in effect
immediately prior to such permitted transfer. The Grantee will remain
responsible to the Company for the payment of all withholding taxes including
but not limited to those incurred as a result of any grant, vesting, or exercise
of such Award, as applicable. In no event will any permitted transfer of an
Award create any right in any party


13

--------------------------------------------------------------------------------





in respect of any Award, other than the rights of the qualified transferee in
respect of such Award specified in the related Award Agreement.
(c)    Beneficiary Designations. Each Grantee may designate a beneficiary or
beneficiaries to exercise any rights or receive any benefits under an Award
following the Grantee’s death. To be effective, such designation must be made in
accordance with such procedures and in such written or electronic form as
prescribed by the Company (or its designee) for such purpose. If a Grantee fails
to designate a beneficiary, or if no designated beneficiary survives the
Grantee’s death, the Grantee’s estate will be deemed the Grantee’s beneficiary.
A beneficiary designation may be changed or revoked by the Grantee’s sole
action, provided that the change or revocation is made in accordance with such
procedures and in such written or electronic form as prescribed by the Company
(or its designee) for such purpose. Unless otherwise provided in the beneficiary
designation, each designation made will revoke all prior designations made by
the same Grantee.
18.    Awards to Grantees Outside the United States. The Committee may grant
Awards to Employees and Directors who reside in countries outside of the United
States. Notwithstanding anything in the Plan to the contrary, the Committee may,
in its sole discretion:
(a)    amend or vary the terms of the Plan in order to conform such terms with
the requirements of each country where a Grantee or Subsidiary is located;
(b)    amend or vary the terms of the Plan in each country where a Grantee or
Subsidiary is located as it considers necessary or desirable to take into
account or to mitigate or reduce the burden of taxation and social insurance
contributions for the Grantee or the Subsidiary; or
(c)    amend or vary the terms of the Plan in a country where an Employee or a
Subsidiary is located as it considers necessary or desirable to meet the goals
and objectives of the Plan.
The Committee may, where it deems appropriate in its sole discretion, establish
one or more sub-plans of the Plan for these purposes. The Committee may, in its
sole discretion, establish administrative rules and procedures to facilitate the
operation of the Plan in such jurisdictions.        
19.    Construction. Captions and titles contained in the Plan are for
convenience only and will not affect the meaning or interpretation of any
provision of the Plan. Except when otherwise indicated by the context, the
singular will include the plural, the plural will include the singular, the term
“or” will include the conjunctive as well as the disjunctive, and words in the
masculine or neuter gender will include the feminine, masculine or neuter gender
where applicable.
20.    No Right of Grant or Employment. No Employee or Director will have any
claim or right to be granted an Award under the Plan, or, having been selected
for the grant of an Award, to be selected for a grant of any other Award.
Neither the Plan nor any action taken hereunder will be construed as giving any
Grantee any right to be retained in the employ or service of the Company or a
Subsidiary, or interfere in any way with the right of the Company or its
Subsidiaries to terminate such Grantee's employment or service at any time.
Participation in the Plan is a matter separate from any contract of employment
or other agreement and any benefit conferred by the Plan will not be counted for
pension or any other purpose. The rights and obligations of any individual under
the terms of his office or employment with the Company or any Subsidiary will
not be affected by his participation in the Plan, and neither the Plan nor any
Award form any part of any contract of employment between any individual and the
Company or a Subsidiary. A Grantee will have no entitlement by way of
compensation or damages resulting from termination of the office or employment
(for any reason and whether lawful or not) by virtue of which he is or may be
eligible to participate in the Plan or for the loss or reduction of any right or
benefit or prospective right or benefit under the Plan or any Award that he
might otherwise have enjoyed whether the compensation is claimed for wrongful
dismissal or otherwise.


14

--------------------------------------------------------------------------------





21.    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or a committee thereof or as officers or
employees of the Company, members of the Board, the Committee and any officers
or employees of the Company to whom authority to act for the Board or Committee
is delegated will be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be party by reason of any action taken or failure to act
under or in connection with the Plan, Award, or any right granted hereunder, and
against all amounts in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid in satisfaction of
a judgment in any such action, suit or proceeding, except in relation to matters
as to which it will be adjudged in such action, suit or proceeding that such
person is liable for gross negligence, bad faith or intentional misconduct in
duties; provided, however, that within sixty (60) days after the institution of
such action, suit or proceeding, such person will offer to the Company, in
writing, the opportunity at its own expense to handle and defend the same.
Without limiting the generality of the foregoing, the Company will pay the
expenses (including reasonable attorneys’ fees) of defending any such claim,
action, suit or proceeds in advance of its final disposition, upon receipt of
such person’s written agreement to repay all amounts advanced if it should
ultimately be determined that such person is not entitled to be indemnified
under this Section 21.
22.    Termination or Amendment of Plan. The Committee, without further approval
of the shareholders of the Company, may terminate or amend this Plan at any time
in any respect as the Committee deems advisable, subject to any required
shareholder or regulatory approval and to any conditions established by the
terms of such amendment. In any event, no termination or amendment of the Plan
may adversely affect any then outstanding Award or any unexercised portion
thereof without the consent of the Grantee, unless such termination or amendment
is required to enable an Option designated as an Incentive Stock Option to
qualify as an Incentive Stock Option or is necessary to comply with any
applicable law or government regulation.
23.    Dissolution of Company. Upon the dissolution of the Company, the Plan
will terminate and any and all Awards previously granted hereunder will lapse on
the date of such dissolution.
24.    Rights as Stockholders. No Grantee, nor any beneficiary or other person
claiming through a Grantee, will have any interest in any Shares allocated for
the purposes of the Plan or that are subject to an Award until such Shares will
have been issued to the Grantee or such beneficiary or other person.
Furthermore, the existence of the Awards will not affect the right or power of
the Company or its shareholders to make adjustments, or to effect any
recapitalization, reorganization, or other changes in the Company’s capital
structure or its business; to issue bonds, debentures, preferred or prior
preference stocks affecting the Shares or the rights thereof; to dissolve the
Company or sell or transfer any part of its assets or business; or to do any
other corporate act, whether of a similar character or otherwise.
25.    Application of Funds. The proceeds received by the Company from the sale
of Stock pursuant to Options granted under this Plan will be used for general
corporate purposes.
26.    Choice of Law. The validity, interpretation, and administration of the
Plan and of any rules, regulations, determinations, or decisions made
thereunder, and the rights of any and all person having or claiming to have any
interest therein or thereunder, will be determined exclusively in accordance
with the internal laws of the State of Florida. Without limiting the generality
of the foregoing, the period within which any action in connection with Plan
must be commenced will be governed by the internal laws of the State of Florida
without regard to the place where the act or omission complained of took place
or the resident of any party to such action. Any action in connection with the
Plan must be brought in the State of Florida, County of Hillsborough.


15

--------------------------------------------------------------------------------





27.    Shareholder Approval. The Plan or any increase in the maximum number of
Shares issuable as provided in Section 6 of the Plan (the “Maximum Shares”) will
be approved by the stockholders of the Company within twelve (12) months of the
date of adoption thereof by the Board. Awards granted prior to shareholder
approval of the Plan or in excess of the Maximum Shares previously approved by
the shareholders will become exercisable no earlier than the date of shareholder
approval of the Plan or such increase in the Maximum Shares, as the case may be.
28.    Code Section 409A. It is intended that the Plan and all Awards hereunder
be administered in a manner that will comply with the applicable requirements of
Section 409A of the Code. The Committee is authorized to adopt rules or
regulations deemed necessary or appropriate to qualify for an exception from or
to comply with the requirements of Section 409A of the Code. Without limiting
the generality of the foregoing, if any amount will be payable with respect to
any Award hereunder as a result of a Grantee’s “separation from service” at such
time as the Grantee is a “specified employee” (as those terms are defined for
purposes of Section 409A of the Code), and such amount constitutes a deferral of
compensation subject to Section 409A of the Code, then no payment will be made,
except as permitted under Section 409A of the Code, prior to the date six months
after the Grantee’s separation from service (or the date of his or her earlier
death). The Company may adopt a specified employee policy that will apply to
identify the specified employees for all deferred compensation plans subject to
Section 409A of the Code; otherwise, specified employees will be identified
using the default standards contained in the regulations under Section 409A of
the Code.
29.    Tax Withholding. Each Award will be made subject to any applicable
withholding for taxes. The Company or the Subsidiary that employs a Grantee will
have the right to deduct from any amount payable under the Plan, including
delivery of Shares to be made under the Plan, all federal, state, local, or
foreign taxes of any kind required by law to be withheld with respect to such
payment (including social insurance contributions) and to take such other
actions as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. If Shares are used to satisfy
withholding taxes, such Shares will be valued, unless otherwise provided for in
an Award Agreement, based on the Fair Market Value of the Shares on the date
when the withholding for taxes is determined. The Company or the Subsidiary that
employs a Grantee will have the right to require the Grantee to pay cash to
satisfy withholding taxes as a condition to the payment or settlement of any
amount (whether in cash or Shares) under the Plan.


16